Seward & Kissel llp , NW WASHINGTON, D.C. 20001 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 WWW.SEWKIS.COM ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 January 11, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Ms. Amy Geddes Re: Euroseas Ltd. Form 20-F for the year ended December 31, 2011 File No. 001-33283 Dear Ms. Geddes: Seward & Kissel LLP represents Euroseas Ltd., a Marshall Islands company (the "Company"), in connection with the Company's Form 20-F for the year ended December 31, 2011 (the "20-F"), filed with the Securities and Exchange Commission (the "Commission") on April 27, 2012.By letter dated December 28, 2012 (the "Comment Letter"), the Staff of the Commission (the "Staff") provided the Company with its comments on the 20-F and requested that the Company provide a response within 10 business days.Per our previous telephonic discussions, we hereby request, on behalf of the Company, an extension of the time to January 21, 2013 to respond to the Comment Letter. Sincerely, /s/ Anthony Tu-Sekine
